Name: Decision No 5/78 of the ACP-EEC Council of Ministers of 21 December 1978 derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi with regard to certain items of fishing tackle (fishing flies)
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-02-07

 Avis juridique important|21979D0207(02)Decision No 5/78 of the ACP-EEC Council of Ministers of 21 December 1978 derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi with regard to certain items of fishing tackle (fishing flies) Official Journal L 031 , 07/02/1979 P. 0004DECISION No 5/78 OF THE ACP-CEE COUNCIL OF MINISTERS of 21 December 1978 derogating from the definition of the concept of 'originating products' to take into account the special situation of Malawi with regard to certain items of fishing tackle (fishing flies)THE ACP-EEC COUNCIL OF MINISTERS,Having regard to the ACP-EEC Convention of Lome, signed on 28 February 1975 (hereinafter referred to as 'the Convention'), and in particular Article 9 (2) thereof,Whereas Article 27 of Protocol 1 to the Convention, concerning the definition of the concept of 'originating products' and methods of administrative cooperation, makes provision for derogations from the rules of origin in particular to facilitate the development of existing industries or the creation of new industries:Whereas the ACP States have submitted a request from the Government of the Republic of Malawi for a derogation from the definition set out in Protocol 1 for items of fishing tackle manufactured in that State:Whereas, in accordance with Article 27 of Protocol 1, the Customs Cooperation Committee has adopted a report on this request:Whereas, in oder to take into account the special situation of the Republic of Malawi and to enable the relevant industrial sector to develop its industry and to examine the possibility of using Community products for the manufacture of the articles in question, a derogation should be made for 18 months which should meet this request:Whereas any possible deflection of trade should be avoided : whereas this aim can be achieved by fixing a maximum percentage of non-originating products incorporated in the finished product.HAS DECIDED AS FOLLOWS:Article 1By way of derogation from the provisions of Protocol 1, items of fishing tackle manufactured in Malawi and falling within CCT heading No ex 97.07 'fishing flies' shall be considered as originating in Malawi, provided that the value of the non-originating fish-hooks used for their manufacture, falling within CCT heading No ex 97.07, does not exceed 25% of the value of the finished productArticle 2The movement certificates EUR 1 issued for originating products by virtue of the derogation contained in Article 1 shall contain in box 7 'remarks' one of the following endorsements:- 'Derogation fishing flies',- 'DÃ ©rogation mouches pour la pÃ ªche',- 'Undtagelse fluer til fiskeri',- 'Abweichung Fliegen zum Flugangeln',- 'Deroga mosche per la pesca',- 'Afwijking kunstvliegen voor de visserij'.Article 3The competent authorities of the Republic of Malawi shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR 1 have been issued pursuant to this Decision indicating the Member States of destination.Article 4The ACP States, the Member States and the Community shall each take the measures required to implement this DecisionArticle 5This Decision shall enter into force on 1 June 1978It shall apply until 31 December 1979Done at Brussels, 21 December 1978For the ACP-EEC Council of MinistersThe PresidentK von DOHNANYI